        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________

NORTH CENTRAL STATES REGIONAL COUNCIL
OF CARPENTERS’ PENSION FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL
OF CARPENTERS’ HEALTH FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL
OF CARPENTERS’ VACATION FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL
OF CARPENTERS’ APPRENTICESHIP &
JOURNEYMAN TRAINING FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL
OF CARPENTERS’ DEFINED CONTRIBUTION
PENSION FUND, LABOR MANAGEMENT
COOPERATION TRUST FUND, and JERRY SHEA
(in his capacity as Trustee),
CONTRACT ADMINISTRATION FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL
OF CARPENTERS,

                            Plaintiffs,

       v.                                                    Case No. 18-cv-906

WIERSGALLA COMPANY, INC.,

                      Defendant.
______________________________________________________________________

                              COMPLAINT
______________________________________________________________________

       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the Defendant, allege and

show to the court the following:

                                   Jurisdiction and Venue

       1.     Jurisdiction of this Court upon Wiersgalla Company, Inc. (“Wiersgalla Co.”)

is founded upon section 502 of the Employee Retirement Income Security Act of 1974
          Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 2 of 9



(“ERISA”) (29 U.S.C. § 1132), and section 301(a) of the Labor Management Relations

Act of 1947 (hereinafter “LMRA”), as amended (29 U.S.C. § 185(a)), in that the Plaintiffs

are aggrieved by said Defendant’s violation of certain collective bargaining agreements,

trust plans and trust agreements, and said Defendant’s continued refusal to submit

contributions in accordance with the terms of those plans and agreements, thereby

violating the provisions of ERISA, the Multi-Employer Pension Plan Amendments Act

(“MPPAA”), and the terms and provisions of the employee benefit plans, section 301 of

the LMRA and the common law of the State of Wisconsin.

       2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the Plaintiff Funds are administered within this district with offices located in Eau

Claire County, Wisconsin.

                                          Parties

       3.     Plaintiffs North Central States Regional Council of Carpenters’ (“NCSRCC”)

Pension     Fund,   NCSRCC      Health   Fund,   NCSRCC       Vacation    Fund,   NCSRCC

Apprenticeship & Journeyman Training Fund, NCSRCC Defined Contribution Pension

Fund, and Labor Management Cooperation Trust Fund (“LMCTF”) are employee benefit

plans within the meaning of ERISA §§3(1), (2), (3) and (37), 502 and 515, as amended

by the MPPAA (codified as amended at 29 U.S.C. §§1002(1), (2), (3) and (37), 1132 and

1145), and bring this action on behalf of the Trustees, participants, and beneficiaries of

said Plans. Said Plans maintain offices at 1704 Devney Drive, Altoona, Wisconsin 54720

and a mailing address at P.O. Box 4002, Eau Claire, Wisconsin 54702.

       4.     Plaintiff Jerry Shea is a trustee and fiduciary of the North Central States

Regional Council of Carpenters’ Benefit Funds as well as a participant and beneficiary
        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 3 of 9



within the meaning of ERISA (29 U.S.C. § 1002, et seq.) and as such has standing to be

a Plaintiff in this action and to seek the remedies prayed for Mr. Shea maintains an office

at Market & Johnson, Inc., 2350 Galloway Street, Eau Claire, Wisconsin 54702.

       5.     Plaintiff Contract Administration Fund is an employer association comprised

of contractors in the construction industry established for the general benefit of

construction contractors. It brings this action on behalf of its contractor members and

maintains offices at 4814 East Broadway, Madison, Wisconsin 53716.

       6.     Plaintiff North Central States Regional Council of Carpenters (hereinafter

“Union”) is a labor organization within the meaning of 29 U.S.C. § 158, et seq., and brings

this action on behalf of the participants and members of the organization for whom it

collections working dues. Said labor organization maintains offices at N2216 Bodde

Road, Kaukauna, Wisconsin 54130.

       7.     Upon information and belief, Defendant Wiersgalla Company, Inc.

(hereinafter “Wiersgalla Company”) is a domestic corporation organized under the laws

of the State of Wisconsin, engaged in business with principal offices located at 1710 Truax

Boulevard, P.O. Box 902, Eau Claire, WI 54702. Its registered agent for service of process

is Stephanie Wiersgalla, 1710 Truax Boulevard, P.O. Box 902, Eau Claire, WI 54702.

                                          Facts

       8.     Wiersgalla Company is an employer and party in interest in an industry

affecting commerce within the meaning of ERISA §§ 3(5), (11), (12) and (14) (29 U.S.C.

§§ 1002(5), (11), (12) and (14)).

       9.     For all times relevant, Wiersgalla Company was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (hereinafter
         Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 4 of 9



“Labor Agreements”) between itself and the United Brotherhood of Carpenters and

Joiners of America (hereinafter “Union”).

       10.       The Union represents, for purposes of collective bargaining, certain

Wiersgalla Company employees and employees of other employers in industries affecting

interstate commerce within the meaning of LMRA §§ 2(5), 9(a) and 301(a) (29 U.S.C. §

151, et seq.).

       11.       The Labor Agreements described herein contain provisions whereby

Wiersgalla Company agreed to make timely payments to the Plaintiffs' trust funds for each

employee covered by said Labor Agreements.

       12.       By execution of said Labor Agreements, Wiersgalla Company adopted the

trust agreements and amendments thereof which establish and govern the Plaintiffs and

are necessary for their administration and designated as its representatives on the Board

of Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, thereby ratifying all actions already taken or to be taken within the scope of

their authority.

       13.       By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said trust funds, Wiersgalla Company

has agreed as follows:

                 a.    to file monthly reports and make timely and prompt contributions to

                       the Plaintiffs for each employee covered by the Labor Agreements;
        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 5 of 9



              b.     to deduct from each employee who has so authorized, working dues

                     and to timely pay said amounts to the Union;

              c.     to designate, and accept as its representatives, the trustees named

                     in the declaration of trust and their successors;

              d.     to adopt and abide by all of the rules and regulations adopted by the

                     trustees of the employee benefit plans pursuant to the trust

                     agreements;

              e.     to adopt and abide by all of the actions of the trustees in

                     administering the employee benefit plans in accordance with the

                     trust agreements and the rules so adopted;

              f.     to pay, in addition to all of the contributions which are due and owing,

                     liquidated damages and interest relative to delinquent contributions;

                     and

              g.     to pay, in addition to delinquent contributions, interest, and liquidated

                     damages, actual attorney's fees, audit fees, court costs, and service

                     fees, should legal action be necessary to obtain delinquent

                     contributions, interest, and liquidated damages.

       14.    Wiersgalla Company has failed to perform its obligations pursuant to the

terms and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              A.     failing to make continuing and prompt payments to the Plaintiffs as

                     required by the Labor Agreements and trust agreements for all of

                     Wayne’s Caulking’s covered employees; and
        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 6 of 9



              B.     failing to accurately report employee work status to the Plaintiffs.

       15.    ERISA § 502(g) (2), as amended by the MPPAA, provides:

              (2)    In any action under this title by a fiduciary for or on behalf of a plan
              to enforce section 515 in which a judgment in favor of the plan is awarded,
              the court shall award the plan --

                     (A)    the unpaid contributions,

                     (B)    interest on the unpaid contributions,

                     (C)    an amount equal to the greater of --

                            (i)    interest on the unpaid contributions, or

                            (ii)   liquidated damages provided for under the plan in an
                                   amount not in excess of 20 percent (or such higher
                                   percentage as may be permitted under Federal or
                                   State law) of the amount determined by the court under
                                   subparagraph (A),

                     (D)    reasonable attorney’s fees and costs of this action, to be paid
                            by the defendant, and

                     (E)    such other legal or equitable relief as the court deems
                            appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by

using the rate provided under the plan, or, if none, the rate prescribed under section 6621

of the Internal Revenue Code of 1954.


       16.    ERISA § 515 provides:

              Every employer who is obligated to make contributions to a
              multiemployer plan under the terms of the plan or under the terms of
              a collectively bargained agreement shall, to the extent not
              inconsistent with law, make such contributions in accordance with
              the terms and conditions of such plan or agreement.

       17.    Despite demands that Wiersgalla Company perform its statutory and

contractual obligations, the Plaintiffs have ascertained that said Defendant has
        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 7 of 9



failed, neglected, and refused to allow access to the Funds’ auditor to determine

whether Defendant has made its required payments. Wiersgalla Company may be

indebted to the Plaintiff Funds for the following periods.

Audit Period: August 1, 2013 to the Present:


North Central States Regional Council of Carpenters’ Pension Fund             Unknown
North Central States Regional Council of Carpenters’ Health Fund              Unknown
North Central States Regional Council of Carpenters’ Vacation Fund            Unknown
North Central States Regional Council of Carpenters’ Apprenticeship
& Journeyman Training Fund                                                    Unknown
North Central States Regional Council of Carpenters’ Defined
Contribution Pension Fund                                                     Unknown
Labor Management Cooperation Trust Fund                                       Unknown
Contract Administration Fund                                                  Unknown
North Central States Regional Council of Carpenters                           Unknown

       18.     Despite demands from the Funds’ auditor, Wiersgalla Company has

denied the Funds’ auditor access to books and records needed to compile an audit

for the period August 1, 2013 to the present.

                Claim One - Against Defendant Wiersgalla Company, Inc.
             Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       19.     As and for a claim for relief against Defendant Wiersgalla Company, the

Plaintiffs reallege each and every allegation contained in paragraphs 1 through 18 above

and incorporate the same as though fully set forth herein word for word.

       20.     Repeated    demands     have     been   made    by    the   Plaintiffs   upon

Wiersgalla Company for access to its books and records for a compliance audit, but

Defendant has refused to make such arrangements as are necessary for such an audit.

       21.     Because, as the Plaintiffs are informed and believe, Wiersgalla Company

has not made timely and prompt contributions on behalf of all covered employees, the

corpus of each of the Plaintiffs’ trust funds is reduced, the Plaintiffs’ income is reduced,
        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 8 of 9



and their ability to pay benefits to qualified participants and beneficiaries is curtailed.

Consequently, ERISA and the Plaintiffs’ employee benefit plans have been violated, and

the Plaintiffs are entitled to all of the remedies provided by ERISA.

       22.    Because Wiersgalla Company has failed to make timely and prompt

contributions, some of the Plaintiffs’ beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.              These

beneficiaries and participants would be left without an adequate remedy at law and would

suffer severe and irreparable harm if said Defendant is not mandatorily compelled to

comply with the Labor Agreements and enjoined from further breaches.

       WHEREFORE, Plaintiffs demand the following relief:

       1.     Judgment on behalf of the Plaintiffs and against Wiersgalla Company:

              A.     For unpaid contributions, interest, and liquidated damages owed to

                     the Fund for the audit period August 1, 2013 through the present;

              B.     For unpaid contributions, interest, and liquidated damages owed to

                     the Fund becoming due and/or arising after the commencement of

                     this lawsuit through the date of judgment; and

              C.     Actual attorney fees and the costs of this action.

       2.     An order requiring Wiersgalla Company to serve on the Plaintiffs' counsel,

within ten (10) days of the date of said order, a list of Wiersgalla Company accounts

receivable. With respect to each account receivable, Wiersgalla Company shall itemize:

              A.     The amount of each account receivable.

              B.     The period of time during which such receivable accrued.

              C.     The location of the premises upon which the work was performed.
        Case: 3:18-cv-00906-jdp Document #: 1 Filed: 11/02/18 Page 9 of 9



             D.     The nature of the improvement involved for which the account

                    receivable is due.

             E.     The present outstanding amount of wages and fringe benefits still

                    owed for labor on the improvement (itemized by individual and by

                    month on each project or improvement separately).

      3.     An order directing Wiersgalla Company to fully submit to an audit of the

company's books and records by the Funds’ designated representative for the period

August 1, 2013 to the present.

      4.     The Court should retain jurisdiction pending compliance with its order.

      5.     For such other, further or different relief as the Court deems just and proper.

      Dated this 2nd day of November, 2018.


                                         s/Philip E. Thompson
                                         Philip E. Thompson (SBN: 1099139)
                                         The Previant Law Firm, S.C.
                                         310 W. Wisconsin Avenue, Suite 100MW
                                         Milwaukee, WI 53203
                                         414-271-4500 (Telephone)
                                         414-271-6308 (Fax)
                                         Email: pet@previant.com

                                         Attorneys for Plaintiffs
